DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Maxfield et al. (US 5,209.003) in view of Klapprodt (US 3,484,962)

Regarding claim 18, Maxfield et al. discloses a two-stage snow blower machine comprising: 
a housing (see FIGS.1-2; 11) comprising: 

an inlet opening to receive snow, the inlet opening located between the first and second sidewalls; and 
a discharge opening to discharge snow, the discharge opening located between the first and second sidewalls opposite the inlet opening; 
an auger (13; see FIG.3) mounted in the housing between the first and second sidewalls, the auger rotatable about an auger axis (along shaft 42), the auger configured to receive snow from the inlet opening and to expel snow to the discharge opening; 
an impeller chamber (70) extending from a snow receiving end proximate the discharge opening to a distal end rearward of the discharge opening; 
an impeller (77; see FIG.4) disposed in the impeller chamber, the impeller having a hub (82, includes conical portion shown in FIG.4 below) that is rotatable about an impeller axis (about shaft 74) to receive expelled snow from the auger and deliver the snow to a second discharge opening (opening into discharge chute 71); and
Attorney Docket No. 4992.074US115 Client Ref. No. 18-1175-70477a motor (73; see FIG.4 attached below) including a motor body, wherein the motor body is configured to rotate the impeller, and wherein the motor body is at least partially disposed within the hub, and wherein the motor body extends forward of the distal end (72) of the impeller chamber into the impeller chamber.  

    PNG
    media_image1.png
    548
    786
    media_image1.png
    Greyscale

Maxfield et al. does not disclose the hub as claimed.
Klapprodt teaches a similar housing for enclosing a drive mechanism (bearing 27 in which blower shaft is journaled, per col.2, lines 63-65)) of a snow blower (18) impeller (20) comprising a hub (22) that includes a hub end facing the discharge opening of the first stage and a hub wall extending perpendicularly rearward from the hub end defining an enclosed cylindrical housing with a plurality of impeller blades (20) extending outward from an outer surface of the housing (indirectly via dome 37 and disc 33), wherein the drive mechanism is at least partially disposed within the enclosed cylindrical housing of the hub (See FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hub and impeller of Maxfield similar to that of Klapprodt as an alternate and sufficient way of protecting the motor mechanism of a snow blower machine.

Regarding claim 19, the combination of Maxfield et al. and Klapprodt further discloses the machine of claim 18, wherein the hub has an inner diameter, and wherein the motor body defines a lateral cross-sectional dimension, and wherein the inner diameter of the hub is larger than the lateral cross-sectional dimension of the motor body in a plane perpendicular to the impeller axis (see FIG.4 above).  

Regarding claim 20, the combination further discloses the machine of claim 18, wherein the motor body has a length that extends from a spindle end to a distal end opposite the spindle end, and wherein at least 25% of the length of the motor body extends into the hub (see FIG.4 above).
Regarding claim 11, and referring to the rationale set forth in the rejection of claim 18 above, Maxfield et al. discloses a snow blower machine comprising: a housing (see FIGS.1-2); an auger (13; see FIG.3); an impeller chamber (70); an impeller (77; see FIG.4) having a hub (see attached FIG.4 above); a motor (73) having a motor body at least partially disposed within the hub (see attached FIG.4 above and one or more motor mounts (refer to unnumbered bolts shown in FIG.4 of Maxfield and FIG.2 of Klapport); and a connection mechanism (14; see FIG.1) configured to couple the housing to a motive machine capable of traversing the machine across a ground surface (col.2, lines 53-57).  

Regarding claims 12-17, the combination further discloses the machine of claim 11, wherein the hub has an inner diameter, and wherein the motor body defines a lateral cross-sectional dimension, and wherein the inner diameter of the hub is larger than the lateral cross-sectional dimension of the motor body in a plane perpendicular to the impeller axis (see attached FIG.4 above), per claim 12;  
wherein at least a portion of the motor body extends into the impeller chamber and the motor body is supported at a mid-portion in a cantilevered manner, per claim 13;
wherein at least a portion of the motor body extends forward of the distal end (72) of the impeller chamber, per claim 14;
wherein the motor includes a spindle (74) extending forward of the motor body, wherein the spindle is coupled to the hub to rotate the impeller, and wherein the motor body has a length that extends from a spindle end proximate the spindle to a distal end opposite the spindle end, and wherein the spindle and the spindle end of the motor body are disposed in the impeller chamber (see FIG.4 above), per claim 15;
wherein the motor body has a length that extends from a spindle end to a distal end opposite the spindle end, and wherein at least 25% of the length of the motor body extends into the hub (as shown in FIG.4 above), per claim 16;  
wherein the hub has an inner diameter and wherein the hub surrounds at least a portion of the motor body, wherein the impeller has an impeller diameter, and wherein the inner diameter is at least 25% of the impeller diameter in a plane perpendicular to the impeller axis (see attached FIG.4 above), per claim 17.  

Regarding claims 1-10, claims 1-10 recite similar limitations as claims 11-20 above and are therefore rejected using the same art and rationale as set forth above. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671


/JDM/Examiner, Art Unit 3671